Filed 1/23/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 1







Randy Holkesvig, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







Nos. 20120333 & 20120334







Appeals from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Lee A. Christofferson, Judge.



AFFIRMED.



Per Curiam.



Randy Holkesvig, self-represented, P.O. Box 82, Fargo, ND 58107-0082, petitioner and appellant; on brief.



Meredith Huseby Larson, Assistant State’s Attorney, 124 S. 4th Street, P.O. Box 5607, Grand Forks, ND 58206-5607, for respondent and appellee; on brief.

Holkesvig v. State

Nos. 20120333 & 20120334



Per Curiam.

[¶1]	Randy Holkesvig appeals a district court order summarily denying his petition for postconviction relief in which he sought relief from the consequences of his pleading guilty to stalking.  Holkesvig’s guilty plea was accepted by the district court in 2008 as part of a negotiated plea agreement between his lawyer and the State, which agreement included the State dropping charges that Holkesvig violated a domestic violence protection order.  
See
 
Holkesvig v. Welte
, 2011 ND 161, ¶ 3, 801 N.W.2d 712.  Holkesvig argues (1) he should have been provided an evidentiary hearing to establish his claim, (2) he is entitled to damages and an injunction under 42 U.S.C. § 1983, (3) his due process rights were denied when the disorderly conduct protection order was issued against him in 2008, (4) section 12.1-17-07.1, N.D.C.C., making stalking unlawful is unconstitutional and (5) Article XI, Section 4 of the North Dakota Constitution is unconstitutional because no requirement exists requiring that executive branch officers take an oath of office.

[¶2]	We affirm under N.D.R.App.P. 35.1(a)(6) and 35.1(a)(7).  
State v. Hammer
, 2010 ND 152, ¶ 21, 787 N.W.2d 716 (“[T]his Court will not consider issues raised for the first time on appeal.”); 
Hale v. State
, 2012 ND 148, ¶ 12, 818 N.W.2d 684 (holding a party making a constitutional claim must provide persuasive authority and reasoning and this Court will not consider arguments not adequately articulated, supported and briefed).  

[¶3]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner

Mary Muehlen Maring